
	
		II
		112th CONGRESS
		2d Session
		S. 3658
		IN THE SENATE OF THE UNITED STATES
		
			December 5, 2012
			Mr. Burr introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To designate the Federal building and United States
		  courthouse located at 300 Fayetteville Street in Raleigh, North Carolina, as
		  the Jesse Helms Federal Building and United States
		  Courthouse.
	
	
		1.DesignationThe Federal building and United States
			 courthouse located at 300 Fayetteville Street in Raleigh, North Carolina, shall
			 be known and designated as the Jesse Helms Federal Building and United
			 States Courthouse.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Federal building
			 and United States courthouse referred to in section 1 shall be deemed to be a
			 reference to the Jesse Helms Federal Building and United States
			 Courthouse.
		
